DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11,12,19,20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims 11,12,19,20 recite the term “type”. It should be deleted. The scope of the term is uncertain as to what is encompassed thereby.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

Claims 1,3,5,7,8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al (TW 411732,machine translation by PTO) in view of Lazaro Gallego et al (US 7565736) and Lee et al (US 2010/0096754) and Ogawa et al (EP 1002639 supplied by applicant) and Akemi et al (JPS 59185600 supplied by applicant).
Chen discloses for claim 1: 1. (Currently Amended) A soldering press of multilayer stack (23,abstract)(fig 2) for printed circuits(abstract,fig 1,2), comprising: a muffle (10,11-platform,structure fig 1,2), the muffle comprising a base wall, a top wall, and outer walls, wherein the base wall, top wall, and outer walls define at least one soldering chamber configured to receive a multilayer stack to be processed; a plurality of uprights fixing the top wall relative to the base wall, and a pressure group attached to the top wall 10,11, the pressure group comprising an 10actuator, a first inductor 24,25, and a thrust plate 10,11(conventioinal,implicit), wherein the actuator is configured for moving the thrust plate in a direction of motion towards the base wall to apply a force onto the multilayer stack(abstract,para 2,4,abstract), and wherein the first inductor is adapted to induce a magnetic flux in the multilayer stack for heating it(abstract,para 2,4). 
	
    PNG
    media_image1.png
    516
    678
    media_image1.png
    Greyscale

The claim differs in the nomenclature “soldering”.
Chen teaches in the abstract the use of and printed circuit boards.

The claim further differs in that a soldering chamber and uprights are recited.
Gallego in fig 6 and element 60, Lee in (fig 9,17,36,para 15,106,146,i.e. 114)and Ogawa in fig 6 for example teach a muffle or mold with recited sides.
Akemi teaches uprights 22 for aligning walls.
The advantage is improved processing.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify of Chen with a muffle or mold with walls and uprights as taught by Gallego and Lee and Ogawa and Akemi for improved processing.

3. (Currently Amended) The soldering press of claim 1, wherein the pressure group further comprises a heater (24,25,fig 1,2) (fig 2).  
5. (Currently Amended) The soldering press of claim 1, wherein the base wall further comprises;  a second inductor(fig 2) (conventional, implicit).  
7. (Currently Amended) The soldering press of claim 1, wherein the first inductor is at least partly housed in a block associated with the actuator of the pressure group(fig 2).  
8. (Currently Amended) The soldering press of claim 1, further comprising a plurality of overlapped soldering chambers within the muffle.  (para 4)
Claims 6,9,10,11,16,19,20-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen- Gallego-Lee-Ogawa-Akemi as applied to claim 1,3 further in view of Vander Wel et al (US 8268226).

9. (Currently Amended) The soldering press of claim 3, further comprising a heater; wherein the heater comprises,  a heating panel, wherein the heating panel comprises an electric resistor at least partly interposed between a pair of outer faces.(fig 4, 72,74,76,78)  
10. (Currently Amended) The soldering press of claim 9, further comprising a tray that supports the electric resistor (fig 4, 72,74,76,78).  
11. (Currently Amended) The soldering press of claim 9, wherein the heating panel is of a radiating type and wherein at least one of the outer faces is made of a material suitable for irradiation in an infrared field (col 7 line 35-50).  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Chen- Gallego-Lee-Ogawa-Akemi by modifying and supplementing its heater with conventional electrical and infrared heaters as taught by Vander Wel for improved processing.
16. (New) A soldering press of multilayer stacks for printed circuits, the soldering press comprising: a muffle the muffle comprising a base wall, a top wall, an intermediate wall(Ogawa fig 6), and outer walls, wherein the base wall, intermediate wall, and outer walls define a first soldering chamber configured to receive a first multilayer stack to be processed, and wherein the top wall, intermediate wall, and outer walls define a second soldering chamber configured to receive a second multilayer stack to be processed; a first plurality of uprights fixing the top wall relative to the intermediate wall(conventional see Ogawa); a second plurality of uprights fixing the base wall relative to the intermediate wall(conventional,see Ogawa); a first pressure group attached to the intermediate wall, the first pressure group comprising a first actuator, a first 
19. (New) The soldering press of claim 16, further comprising a heater, wherein the heater comprises a panel having a composite structure and an electric resistor at least partly interposed between a pair of outer faces, and wherein the panel is of a radiating type and at least one of the outer faces is made of a material suitable for irradiation in the infrared field(col 7 line 35-50).   
20. (New) A soldering press of multilayer stacks for printed circuits, the soldering press comprising: a muffle, the muffle comprising a base wall, a top wall, and outer walls, wherein the base wall, top wall, and outer walls define at least one soldering chamber configured to receive a multilayer stack to be processed, the muffle further comprising a plurality of overlapped soldering chambers within the muffle; a plurality of uprights fixing the top wall relative to the base wall; and a pressure group attached to the top wall, the pressure group comprising an actuator, an inductor, a heater, and a thrust plate, wherein the actuator is configured for moving the thrust plate in a direction of motion towards the base wall to apply a force onto the multilayer stack, wherein the inductor adapted to induce a magnetic flux in the multilayer stack for heating it, wherein the induced magnetic flux is of a variable type, with a frequency of 18 kHz to 30 kHz, 
21. (New) The soldering press of claim 16, wherein at least one of the first pressure group or the second pressure group further comprises: a heater, wherein the heater comprises a heating panel, wherein the heating panel comprises an electric resistor at least partly interposed between a pair of outer faces.  See the rejection of claims 1,6,9.
22. (New) The soldering press of claim 16, further comprising at least one of: the first inductor comprising at least one first electric winding with its axis substantially parallel to the direction of motion of the first thrust plate; or the second inductor comprising at least one second electric winding with its axis 20substantially parallel to the direction of motion of the second thrust plate. See the rejection of claims 1,6,9.

Claims  4,13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen- Gallego-Lee-Ogawa-Akemi as applied to claim 1 further in view of Lazaro Gallego et al (US 7565736).
4. (Currently Amended) The soldering press of claim 1, wherein the actuator further comprises a piston operated by a fluid.(Lazaro fig 5;Vander Wel fig 5)  


14. (Currently Amended) The method of claim 13, wherein the at least one electroconductive foil is configured substantially like a tape( Lazaro fig 5;Vander Wel col 14 line 19-continuous).  
15. (Currently Amended) The method of claim 13, wherein the at least one electroconductive foil is at least partly configured with coils or similar elements connected and/or linked together ( Lazaro fig 5; Vander Wel fig 5; col 13 line 30-col 14 line 40). 
Lazaro Gallego teaches in fig 5:

    PNG
    media_image2.png
    290
    524
    media_image2.png
    Greyscale

The advantage is physical continuity between metal sheets facilitating processing. 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Chen- Gallego-Lee-Ogawa-Akemi by providing foil folds and conventional tape and linked foil, and compression piston as taught by Vander Wel for improved processing.
s 2,12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen- Gallego-Lee-Ogawa-Akemi as applied to claim 1 further in view of Sturman et al (US 5403043).
2. (Currently Amended) The  soldering press of claim 1, wherein the first inductor comprises at least one electric winding with its axis substantially parallel to the direction of motion of the actuator of the pressure group(Sturman col 4 line 5-50,col 5 line 35-45,col 6 line 1-10).  
12. (Currently Amended) The soldering press of claim 1, wherein the induced magnetic flux is of a variable type, with a frequency of 18 kHz to 30 kHz.(Sturman conventional, implicit relative to materials being treated, col 1 line 35-col 2 line 20) 
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on just references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Gallego-Lee-Ogawa-Akemi teach a muffle having walls and uprights to be old in the art. The amendments are not seen to patentably distinguish over the art. Claims 11,12,19,20 recite the term “type”. It should be deleted. The scope of the term is uncertain as to what is encompassed thereby. It is uncertain.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDERICK F CALVETTI whose telephone number is (571)272-5501.  The examiner can normally be reached on Monday-Friday 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on 571-270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FREDERICK F CALVETTI/Examiner, Art Unit 3761            

/IBRAHIME A ABRAHAM/Supervisory Patent Examiner, Art Unit 3761